Title: 5th Wednesday.
From: Adams, John Quincy
To: 


       This morning at about sun rise we set of f from Astorga with very fine weather and roads. We dined at a little village the name of which I do not know. We arrived at Leon at about 6 o clock. Before we arriv’d we came through a strait road with a row of trees on each side, at the end of it is a very large building which our Guide tells us is a College dedicated to St. Marcus. We made several twistings and turnings and at last arrived at a house in which we shall lodge to night. It is eight Leagues from Astorga here and the roads are very fine all the way.
      